Citation Nr: 1730867	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  10-37 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a thoracolumbar spine disorder.


REMAND

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The Veteran had active military service from September 2009 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the VA Regional Office (RO) in St. Louis, Missouri.

Regrettably, another remand is necessary.  The case was previously remanded in April 2014 and September 2016 for further development.  The case was remanded in 2014, in part, to obtain an addendum medical opinion or provide the Veteran a new VA examination to determine the etiology of the Veteran's diagnosed thoracolumbar spine disorder.  No new opinion or examination was obtained; the case was again remanded in September 2016 to provide the Veteran with a VA examination.  The Veteran did not confirm his appointment, and so the examination was cancelled.  However, the Board concludes that even without an examination, a medical opinion would be beneficial.  The evidence suggests that the Veteran had preexisting scoliosis, which he contends was aggravated by his military service.  See, e.g., April 2010 Notice of Disagreement (NOD).  As there is no adequate medical opinion of record, the Board concludes that a remand for an opinion from a medical professional of appropriate expertise would be beneficial.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from VA facilities and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an opinion from a medical professional with appropriate expertise to determine the etiology of any diagnosed thoracolumbar spine disorder, including scoliosis.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and offer opinions that address the following:  
(a) Is there clear and unmistakable evidence (obvious, manifest, and undebatable) that any currently diagnosed thoracolumbar disorder, including scoliosis, preexisted the Veteran's active service.  A complete rationale should be given for all opinions and conclusions expressed.

(b) If so, state whether there is clear and unmistakable evidence that the preexisting thoracolumbar spine disorder WAS NOT aggravated (i.e., permanently worsened) during service; or whether, it is clear and unmistakable that any increase in service was due to the natural progress of the disorder.  The examiner is requested to consider the Veteran's contentions that his initial training and the physical requirements during training aggravated his back as reported in his April 2010 Notice of Disagreement.  A complete rationale should be given for all opinions and conclusions expressed.

(c) As to any thoracolumbar spine disorder, including scoliosis, NOT found to clearly and unmistakably exist prior to the Veteran's service, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the disorder is related to the Veteran's active service.  A complete rationale should be given for all opinions and conclusions expressed.

3.  Then, after ensuring that the requested opinion complies with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claim.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Barstow, Counsel

Copy mailed to:  Disabled American Veterans

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




